705 N.W.2d 686 (2005)
474 Mich. 917-18
People
v.
Pipes.
Nos. 129152, 129154.
Supreme Court of Michigan.
November 10, 2005.
Application for Leave to Appeal.
SC: 129152, 129154, COA: 247718, 247719.
On order of the Court, the applications for leave to appeal the May 31, 2005 judgment of the Court of Appeals are considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the applications or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether the offers of proof by defendant Key and by defendant Pipes that they were going to testify constitutes a waiver of the right to claim a confrontation error. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
We note that attorney Jonathan B.D. Simon is *687 presently representing defendant Key in this Court. We direct attorney Daniel J. Rust, who represented defendant Pipes in the Court of Appeals, to represent defendant in this Court pursuant to MCR 6.425(F)(1)(c)(iv).